SIMONTON. Circuit Judge
(after stating the facts). It is very clear that there was a grave mistake made in the matter of listing *216these shares. The bank did not own one of them. Under the law of North Carolina, it was not the duty of the bank to list them. It was the express duty of each shareholder to list his own shares. Non constat, from anything appearing in the record, that each shareholder did not .do his duty in this regard, and the presumption is that he did. The cashier had no right to list these shares in the name of the bank, and he, to say the least, was in gross error when he did so. The city clerk labored under grave mistake when he accepted it. The consequences of the mistake are that the general funds of the bank have been used towards the exoneration of a part of the shareholders, to the detriment not only of the other shareholders, but to the loss of the creditors of this insolvent corporation. The immediate result of the mistake is that the city of Wilmington is in possession of this money.
The only question in the case is, is the receiver estopped from setting up this mistake? Evidently the law in North Carolina recognizes that a mistake can be made in listing property for taxation. And the taxpayer who, or. whose agent, has made the mistake is not es-topped from showing it. .This is shown by the provision of the law above quoted, under which mistakes can be corrected and tax lists verified. Under the law of Massachusetts the bank itself would not have been estopped. Dunnell Mfg. Co. v. Inhabitants of Pawtucket, 73 Mass. 277. In this case a manufacturing corporation was taxed in the town in which its real estate was situate, not only for such real estate and machinery, but also for all its stock in trade and other personal property. Under the law it was liable for the tax on the real estate and machinery, but its personal property was assessed in the tax on the shares in the company. The clerk of the corporation, not knowing this, or disregarding it, sent in a statement of its taxable property, — all of its assets, — and it was contended that the corporation was estopped from denying it. The court held otherwise, and that the corporation could recover back the excess paid. The general principle is stated in City of Charlestown v. County Com’rs of Middlesex, 109 Mass. 270. “One who, by mistake of his rights, returns to the assessors as liable for taxation a list of property which by law is exempt, is not thereby estopped to claim an abatement of the tax.” Judge Cooley, in his work on Taxation (page 360), states this as the general doctrine, although some of the cases do not seem to go so far.
The mistake of the cashier should not estop the bank. He was the agent of the bank to list its property for taxation. He had no authority or semblance of authority to list as its property the shares of the Wilmington stockholders, nor to assume for the bank the payment of their tax out of the bank’s funds. The law of the state of North Carolina providing that state taxes should be paid by the bank, but that municipal taxes should be paid by shareholders in the municipality of their residence, laid down a rule of. public policy.
Even were the bank estopped by the action of the cashier, the receiver would not be estopped. The receiver is appointed for the benefit of creditors. He takes the property in trust for creditors. Scott v. Armstrong, 146 U. S. 499, 13 Sup. Ct. 148. He must protect the *217interest of the creditors. The cashier was net his agent, nor would the representations of the cashier bind him. It is to be remembered that it was not the bank that finally paid the tax, but the receiver, who, acting for the creditors, paid the tax under protest to prevent the sale of real estate in his hands. The receiver succeeds to the rights of the creditors as well as to the rights of the insolvent bank. Beach, Bee. § 450.
The counsel for the appellant urges upon this court that the appellee had his remedy under the laws of North Carolina, and a mode of correcting the mistake provided lor Mm. But evidently the legislature did not consider the action of the commissioners final, in correcting or refusing to correct a mistake, for they give a right of action to recover back money illegally or irregularly paid, or “if the tax or any part thereof was levied or assessed for an illegal or unauthorized purpose, or was, for any reason, invalid or excessive.”
So, also, he presses on this court a line of cases, of which Mariot v. Hampton, 7 Term R. 269, is the leading case, which holds that, after the payment of money under legal process, bare protest at the time of payment will not justify a recovery of it back. It would seem, however, that it was for the purpose of mitigating this harsh rule that the statute of North Carolina was passed giving a right of action in such cases, and, at the same time, taking av/ay the remedy of injunction to prevent the enforcement of the illegal tax. But in the present case the receiver paid the money as the only course left open to him, and entered his protest as notice that Me would avail himself of the right of action to recover it back, secured to him by the state statute. No error appears in the circuit court decree. It is affirmed.